Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.4999 as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the irradiating section carrying out a first heating step of heating the powder bed with the laser light so that a temperature of the powder bed is higher than 0.8 times as high as a melting point of the metal powder, and the irradiating section carrying out a second heating step of heating the powder bed with the cladding light before or after the first heating step so that a temperature of the powder bed is 0.5 times to 0.8 times as high as the melting point of the metal powder.”  The claim is indefinite because it claims method steps within the limitations of an apparatus claim (referencing MPEP 2173.05(p).II).  For the purpose of the examination, the limitation will be interpreted as “…the irradiating section configured for carrying out configured for carrying out 
	Claims 2-6 are rejected based on their dependency to claim 1.

Claim Interpretation
 	Claim 1 recites “a melting point.”  Based on the context of the claimed melting point, e.g., “a temperature of the powder bed is 0.5 times to 0.8 times as high as the melting point of the metal powder,” the “melting point” is interpreted as meaning the “melting temperature” of the powder (the Specification also implies that the claimed “melting point” refers to a temperature measurement, e.g., please see paragraph 0032 of the Specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US-20170361405-A1) in view of Schlick et al. (US-20150246481-A1).
Regarding claim 1, Renz teaches an irradiation device (fig. 2) for use in metal shaping (“FIG. 2 is a schematic illustrating an exemplary additive manufacturing device including an irradiation system,” para 0017), said irradiation device comprising: 
an irradiating section (scanner optics 21, fig. 2) which irradiates at least a part of a powder bed (powder bed 9, fig. 2) containing metal powder (“a powder bed having metal powder,” para 0007) with laser light (second laser beam 15A, fig. 2) guided through a core (“at least one fiber core of the fiber bundle structures has a small diameter, in order to transport the coupled-in second laser beam 15A,” para 0046) of an optical fiber (transport fiber 41, fig. 2) and with cladding light (first laser beam 13A, fig. 2) guided through a cladding of the optical fiber (“the second laser beam is couplable into the cladding area surrounding the central area,” claim 3; “into a ring core or fiber jacket surrounding the fiber core,” para 0043), 
the irradiating section configured for carrying out heating the powder bed with the laser light so that a temperature of the powder bed is higher than 0.8 times as high as a melting point of the metal powder (“the laser beam exiting the fiber core needs to contribute only little energy in order to melt the powder,” para 0010; construed as being a ratio of greater than or equal to 1, i.e., that the powder melts), and 
the irradiating section configured for carrying out heating the powder bed with the cladding light so that a temperature of the powder bed is 0.5 times to 0.8 times as high as the melting point of the metal powder (“the relation of laser beam outputs exiting the fiber core and the fiber jacket may be adapted to each other such that the powder in the surrounding area of the processing point is reliably heated by the laser beam exiting the fiber jacket, up to an range below the melting temperature,” para 0010; “preheated or post-heated,” para 0048; construed as being a ratio less than 1).  Renz does not explicitly disclose that a temperature of the powder bed is 0.5 times to 0.8 times as high as the melting point of the metal powder.

Renz, fig. 2

    PNG
    media_image1.png
    731
    393
    media_image1.png
    Greyscale

	However, in the same field of endeavor of additive manufacturing, Schlick teaches that a temperature of the powder bed is 0.5 times to 0.8 times as high as the melting point of the metal powder (“The pre-heating temperature to which the component or the powder material may be brought may be selected to be in the range of from 40% to 90%, 50% to 90%, in particular 60% to 70%, of the melting point of the respective material,” para 0017; construed as being a ratio of .6 to .7 times the meting temperature).

Schlick fig. 4

    PNG
    media_image2.png
    345
    359
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Renz to include, an annular region 152 for achieving a temperature 60% to 70% of the melting point of the respective material, in view of the teachings of Schlick, by adjusting the power of the first beam source 13 such that the first laser beam 13A heated the powder 7, as taught by Renz, to a temperature of 60% to 70% of the melting point, in view of the teachings of Schlick, so that an annular heating region was used for both pre-heating of the not-yet-melted powder and post-heating of the already-solidifying material, in order adjust the temperature distribution of the solidification region such that any cracking  caused by compressive stresses may be prevented and because temperatures below one-third of the melting point can ensure that no structural changes occur in the solidified region during pre-heating and post-heating the material (Schlick, paras 0011 and 0015).
Regarding claim 2, Renz teaches wherein: the cladding includes an inner cladding which guides the cladding light (“a cladding area surrounding the central area for guiding a beam having a low beam quality,” claim 3) and an outer cladding which entirely covers a lateral surface of the inner cladding over an entire length of the optical fiber (exterior surface of transport fiber 41, fig. 2).
Regarding claim 3, Renz teaches wherein the optical fiber is provided with no cladding mode stripper for removing the cladding light (Renz does not teach using a stripper to removing any of the cladding light from transport fiber 41, which is also shown in the drawing).
Regarding claim 5, Renz teaches wherein: the laser light (second laser light 15A, fig. 2) is laser light outputted from a fiber laser (beam source 13, fig 2; “a direct diode laser in combination with a fiber laser,” para 0058; construed such that the diode laser units 33 in fig. 2 can include a fiber laser; “the second beam source 15 is a laser resonator (e.g., a fiber laser or a disk laser), the laser medium of which is pumped by the first beam source 13,” para 0025); and the cladding light (first laser light 13A) includes residual excitation light outputted from the fiber laser (beam source 13, fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US-20170361405-A1) in view of Schlick et al. (US-20150246481-A1), as applied to claim 1 above, and further in view of Wiesner et al. (US-9527246-B2).
Renz teaches further comprising: a condensing lens (“lenses (not illustrated) for forming the beam paths,” para 0026) which forms, on a surface of the powder bed (surface of bed 9, fig. 2), a beam spot of the laser light (light 15A, fig. 2) and a beam spot of the cladding light (light 13A, fig. 2; beam spot at the interaction zone 45, fig. 2), the beam spot of the cladding light being larger in size than the beam spot of the laser light (“the radiation exiting the annular fiber jacket has a larger focus diameter than the beam exiting the fiber core,” para 0010; dimensions of the respective diameters are taught in para 0042).  Renz does not explicitly disclose a condensing lens.
However, in the same field of endeavor of additive manufacturing, Wiesner teaches a condensing lens (lens 54, fig. 1b; used to “set the position z of the focus 50, column 14, lines 26-29).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Renz to include, a lens 54, in view of the teachings of Wiesner, by using the focusing lens 54, as taught by Wiesner, for the lens that forms the beam paths, as taught by Renz, in order to use a lens that allows for displacement along the optical axis so that it possible to focus the beam of light at any point within the scan field to widen the beam (Wiesner, column 6, lines 40-50 and column 14, lines 22-31; figs. 2a-2d show how the two different beam profiles taught by Wiesner can be widened).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US-20170361405-A1) in view of Schlick et al. (US-20150246481-A1), as applied to claim 1 above, and further in view of Karlsen et al. (US-20180214950-A1).
Renz teaches the invention as described above but does not explicitly disclose wherein: the cladding light includes leaked higher order mode light which is higher order mode light leaked out from the core into the cladding.
However, in the same field of endeavor of additive manufacturing, Karlsen teaches wherein: the cladding light (construed as the light emitted from the constant-index region 1504, fig. 15) includes leaked higher order mode light (“when the propagating beam is perturbed, modes shift radially outward in first length of fiber 1500,” para 0122) which is higher order mode (“higher-order modes,” shift outwards, para 0105) light leaked (light leaking to the outer cladding is shown in fig. 2) out from the core (parabolic-index central region 1508, fig. 15) into the cladding (in fig. 15, the cladding is construed as being on the outside of the fiber, e.g., cladding 222 and 224 are shown on the outside of the fiber in fig. 2).

Karlsen, figs. 2 and 15

    PNG
    media_image3.png
    135
    482
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    463
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Renz to include, a parabolic-index central region 1508 surrounded by a lower-index annular layer 1506, as taught by Karlsen, by modifying the Refractive Index Profile (RIP) according to fig. 15, as taught by Karlsen, of the fiber core and fiber jacket, as taught by Renz, because as the modes shift radially outward, the parabolic-index central region promotes a modal shape where most of intensity distribution of the beam is concentrated, producing an increased beam divergence structure, because various fiber-coupled laser materials processing tasks can require different beam characteristics, such as in additive manufacturing, where high temperature gradients can cause large stresses (Karlsen, paras 0004-0005, 0097, and 0122; para 0117 teaches how the RIPs are controlled by modifying the refractive index values of the core and surrounding rings; “increased divergence” is taught in para 0121 for fig. 14B, which applies also to fig. 15, as taught in para 0122; Renz teaches that it is desirable when “the second laser beam 15A diverges strongly,” para 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benda et al. (US-5508489-A) teach using multiple beams in laser sintering (fig. 10).
Hasegawa et al. (US-20180333807-A1) teach two beams with aligned beam spots (figs. 1A-C).
Haraguchi et al. (US-20190193329-A1) teach a selective beam additive manufacturing device that uses coaxial beams (figs. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/9/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761